MFS® CORE EQUITY SERIES MFS® RESEARCH BOND SERIES MFS® GLOBAL EQUITY SERIES MFS® RESEARCH INTERNATIONAL SERIES MFS® GROWTH SERIES MFS® RESEARCH SERIES MFS® HIGH INCOME SERIES MFS® STRATEGIC INCOME SERIES MFS® INVESTORS GROWTH STOCK SERIES MFS® TOTAL RETURN SERIES MFS® INVESTORS TRUST SERIES MFS® UTILITIES SERIES MFS® MID CAP GROWTH SERIES MFS® VALUE SERIES MFS® NEW DISCOVERY SERIES Effective July 29, 2010, the sixth paragraph under the main heading “Determination of Net Asset Value” is replaced in its entirety by the following: Exchange-traded options are generally valued at the last sale or official closing price as provided by a third-party pricing service on the exchange on which such options are primarily traded. Exchange-traded options for which there were no sales reported that day are generally valued at the last daily bid quotation as provided by a third-party pricing service on the exchange on which such options are primarily traded. Options not traded on an exchange are generally valued at a broker/dealer bid quotation. Foreign currency options are generally valued at valuations provided by a third-party pricing service. Effective July 29, 2010, non-fundamental policy (1) in Appendix I entitled “Investment Restrictions” is replaced in its entirety by the following: In addition, each Fund has adopted the following non-fundamental policies, which may be changed without shareholder approval. Each Fund will not: (1) invest in illiquid investments if more than 15% of the Fund’s net assets (taken at market value) would be invested in such securities.
